     Case 3:19-cv-00788-LAB-BGS Document 1 Filed 04/30/19 PageID.1 Page 1 of 16




1     Robert Ahdoot (SBN 172098)
      rahdoot@ahdootwolfson.com
2     Bradley K. King (SBN 274399)
      bking@ahdootwolfson.com
3     AHDOOT & WOLFSON, PC
4     10728 Lindbrook Drive
      Los Angeles, CA 90024
5     Tel: 310-474-9111; Fax: 310-474-8585
6     Scott Edelsberg, Esq. (pro hac vice forthcoming)
7     EDELSBERG LAW, P.A.
      19495 Biscayne Blvd #607
8     Aventura, FL 33180
      Telephone: 305-975-3320
9     scott@edelsberglaw.com
10
      Andrew J. Shamis, Esq. (pro hac vice forthcoming)
11    SHAMIS & GENTILE, P.A.
      14 NE 1st Avenue, Suite 400 Miami, Florida 33132
12    Telephone: 305-479-2299
13    ashamis@shamisgentile.com

14    Counsel for Plaintiff and Proposed Class
15
16                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF CALIFORNIA
17
18      TAYLOR BASILE, individually and on behalf of all
        others similarly situated,                           Case No.   '19CV0788 LAB BGS
19                                                           CLASS ACTION
              Plaintiff,
20
21      vs.                                                  JURY TRIAL DEMANDED
22
        JENNY CRAIG, INC., a California Corporation,
23
           Defendant.
24                                                       /
25
26
27
28

                                                     1
                                                                        CLASS ACTION COMPLAINT
     Case 3:19-cv-00788-LAB-BGS Document 1 Filed 04/30/19 PageID.2 Page 2 of 16




1                                      CLASS ACTION COMPLAINT

2             1.    Plaintiff, Taylor Basile, brings this action against Defendant, Jenny Craig, Inc., to
3     secure redress for violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §
4
      227.
5
                                            NATURE OF THE ACTION
6
7             2.    This is a putative class action pursuant to the Telephone Consumer Protection Act, 47

8     U.S.C. § 227 et seq., (the “TCPA”).
9             3.    Defendant is a company that deals in providing weight loss, weight management, and
10
      nutrition services for individuals.
11
              4.    This case arises from Defendant’s unauthorized text messages to cellular subscribers
12
13    who never provided Defendant with prior express consent, as well as cellular subscribers who

14    expressly requested not to receive Defendant’s text messages.
15            5.    As a result, Defendant caused thousands of text messages to be sent to the cellular
16
      telephones of Plaintiff and Class Members who either never provided Defendant with consent to
17
      contact them or who had revoked any prior express consent.
18
19            6.    Defendant has been sued before for violating the TCPA and was aware of the

20    restrictions imposed upon it by the TCPA.
21            7.    Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct,
22
      which has resulted in the invasion of privacy, harassment, aggravation, and disruption of the daily
23
      life of thousands of individuals. Plaintiff also seeks statutory damages on behalf of herself and
24
25    members of the class, and any other available legal or equitable remedies.

26
27
28

                                                        2
                                                                                 CLASS ACTION COMPLAINT
     Case 3:19-cv-00788-LAB-BGS Document 1 Filed 04/30/19 PageID.3 Page 3 of 16




1                                     JURISDICTION AND VENUE

2            8.    This Court has federal question subject matter jurisdiction over this action pursuant
3     to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.
4
      § 17 227 (“TCPA”).
5
             9.    The Court has personal jurisdiction over Defendant and venue is proper in this District
6
7     because Defendant is headquartered here, and because Defendant’s unauthorized marketing scheme

8     was directed by Defendant from this District, including to Plaintiff.
9                                                  PARTIES
10
             10.   Plaintiff is a natural person who, at all times relevant to this action, was a resident of
11
      Nassau County, New York.
12
13           11.   Defendant is a national corporation whose headquarters is located at 5770 Fleet Street,

14    Carlsbad, CA 92008-9446.       Defendant directs, markets, and provides its business activities
15    throughout the State of Florida.
16
                                                 THE TCPA
17
             12.   The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using
18
19    an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C.

20    § 227(b)(1)(A).
21           13.   The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment
22
      that has the capacity - (A) to store or produce telephone numbers to be called, using a random or
23
      sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).
24
25           14.   In an action under the TCPA, a plaintiff must only show that the defendant “called a

26    number assigned to a cellular telephone service using an automatic dialing system or prerecorded
27    voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755
28
      F.3d 1265 (11th Cir. 2014).

                                                       3
                                                                               CLASS ACTION COMPLAINT
     Case 3:19-cv-00788-LAB-BGS Document 1 Filed 04/30/19 PageID.4 Page 4 of 16




1             15.   The Federal Communications Commission (“FCC”) is empowered to issue rules and

2     regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the
3     TCPA are prohibited because, as Congress found, automated or prerecorded telephone calls are a
4
      greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and
5
      inconvenient. The FCC also recognized that wireless customers are charged for incoming calls
6
7     whether they pay in advance or after the minutes are used. Rules and Regulations Implementing the

8     Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd
9     14014 (2003).
10
              16.   In 2012, the FCC issued an order tightening the restrictions for automated
11
      telemarketing calls, requiring “prior express written consent” for such calls to wireless numbers.
12
13    See In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830,

14    1838 ¶ 20 (Feb. 15, 2012) (emphasis supplied).
15            17.   To obtain express written consent for telemarketing calls, a defendant must establish
16
      that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous
17
      disclosure’ of the consequences of providing the requested consent….and having received this
18
19    information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

20    designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830,
21    1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
22
              18.   The TCPA regulations promulgated by the FCC define “telemarketing” as “the
23
      initiation of a telephone call or message for the purpose of encouraging the purchase or rental of,
24
25    or investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether

26    a communication constitutes telemarketing, a court must evaluate the ultimate purpose of the
27    communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
28

                                                          4
                                                                                   CLASS ACTION COMPLAINT
     Case 3:19-cv-00788-LAB-BGS Document 1 Filed 04/30/19 PageID.5 Page 5 of 16




1             19.    “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

2     good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”
3     Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).
4
              20.    “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and
5
      transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d
6
7     at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations

8     Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL
9     21517853, at *49).
10
              21.    The FCC has explained that calls motivated in part by the intent to sell property, goods,
11
      or services are considered telemarketing under the TCPA. See In re Rules and Regulations Implementing
12
13    the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003). This is true

14    whether call recipients are encouraged to purchase, rent, or invest in property, goods, or services
15    during the call or in the future. Id.
16
              22.    In other words, offers “that are part of an overall marketing campaign to sell property,
17
      goods, or services constitute” telemarketing under the TCPA. See In re Rules and Regulations
18
19    Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136 (2003).

20            23.    If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that
21    it obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing
22
      the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent “for
23
      non-telemarketing and non-advertising calls”).
24
25            24.    Further, the FCC has issued rulings and clarified that consumers are entitled to the

26    same consent-based protections for text messages as they are for calls to wireless numbers. See
27
28

                                                          5
                                                                                   CLASS ACTION COMPLAINT
     Case 3:19-cv-00788-LAB-BGS Document 1 Filed 04/30/19 PageID.6 Page 6 of 16




1     Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (The FCC has determined that a

2     text message falls within the meaning of “to make any call” in 47 U.S.C. § 227(b)(1)(A)); Toney v.
3     Quality Res., Inc., 2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of
4
      showing that it obtained Plaintiff's prior express consent before sending him the text message).
5
      (emphasis added).
6
7             25.   As recently held by the United States Court of Appeals for the Ninth Circuit:

8     “Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and
9     disturb the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not
10
      allege any additional harm beyond the one Congress has identified.’” Van Patten v. Vertical Fitness
11
      Grp., No. 14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc.
12
13    v. Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).

14                                                   FACTS
15            26.   Beginning on or about January 21, 2019, Defendant sent the following telemarketing
16
      text messages to Plaintiff’s cellular telephone number ending in 0999 (the “0999 Number”):
17
18
19
20
21
22
23
24
25
26
27
28

                                                        6
                                                                               CLASS ACTION COMPLAINT
     Case 3:19-cv-00788-LAB-BGS Document 1 Filed 04/30/19 PageID.7 Page 7 of 16




1
2             27.   Defendant’s text messages were transmitted to Plaintiff’s cellular telephone, and within
3     the time frame relevant to this action.
4
              28.   Defendant’s text messages constitute telemarketing because they encouraged the
5
      future purchase or investment in property, goods, or services, i.e., selling Plaintiff weight loss, weight
6
7     management, and nutrition services.

8             29.   The information contained in the text message advertises Defendant’s various specials
9     and discounts, which Defendant sends to promote its business.
10
              30.   Plaintiff received the subject texts within this judicial district and, therefore,
11
      Defendant’s violation of the TCPA occurred within this district. Upon information and belief,
12
13    Defendant caused other text messages to be sent to individuals residing within this judicial district.

14            31.   At no point in time did Plaintiff provide Defendant with her express written consent
15    to be contacted using an ATDS.
16
              32.   Plaintiff is the subscriber and sole user of the 0999 Number, and is financially
17
      responsible for phone service to the 0999 Number.
18
19            33.   Plaintiff has been registered with the national do-not-call registry since February 21,

20    2008.
21            34.   The impersonal and generic nature of Defendant’s text message, demonstrates that
22
      Defendant utilized an ATDS in transmitting the messages. See Jenkins v. LL Atlanta, LLC, No. 1:14-
23
      cv-2791-WSD, 2016 U.S. Dist. LEXIS 30051, at *11 (N.D. Ga. Mar. 9, 2016) (“These assertions,
24
25    combined with the generic, impersonal nature of the text message advertisements and the use of a

26    short code, support an inference that the text messages were sent using an ATDS.”) (citing Legg v.
27    Voice Media Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff alleged facts sufficient to
28
      infer text messages were sent using ATDS; use of a short code and volume of mass messaging

                                                         7
                                                                                  CLASS ACTION COMPLAINT
     Case 3:19-cv-00788-LAB-BGS Document 1 Filed 04/30/19 PageID.8 Page 8 of 16




1     alleged would be impractical without use of an ATDS); Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165,

2     1171 (N.D. Cal. 2010) (finding it "plausible" that defendants used an ATDS where messages were
3     advertisements written in an impersonal manner and sent from short code); Hickey v. Voxernet LLC,
4
      887 F. Supp. 2d 1125, 1130; Robbins v. Coca-Cola Co., No. 13-CV-132-IEG NLS, 2013 U.S. Dist.
5
      LEXIS 72725, 2013 WL 2252646, at *3 (S.D. Cal. May 22, 2013) (observing that mass messaging
6
7     would be impracticable without use of an ATDS)).

8             35.   The text messages originated from telephone number 516-515-9931, a number which
9     upon information and belief is owned and operated by Defendant.
10
              36.   The number used by Defendant (516-515-9931) is known as a “long code,” a standard
11
      10-digit phone number that enabled Defendant to send SMS text messages en masse, while deceiving
12
13    recipients into believing that the message was personalized and sent from a telephone number

14    operated by an individual.
15            37.   Long codes work as follows: Private companies known as SMS gateway providers
16
      have contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS
17
      gateway providers send and receive SMS traffic to and from the mobile phone networks' SMS
18
19    centers, which are responsible for relaying those messages to the intended mobile phone. This allows

20    for the transmission of a large number of SMS messages to and from a long code.
21            38.   Specifically, upon information and belief, Defendant utilized a combination of
22
      hardware and software systems to send the text messages at issue in this case. The systems utilized
23
      by Defendant have the capacity to store telephone numbers using a random or sequential generator,
24
25    and to dial such numbers from a list without human intervention.

26
27
28

                                                       8
                                                                               CLASS ACTION COMPLAINT
     Case 3:19-cv-00788-LAB-BGS Document 1 Filed 04/30/19 PageID.9 Page 9 of 16




1             39.   Defendant’s unsolicited text messages caused Plaintiff actual harm, including invasion

2     of her privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.
3     Defendant’s text messages also inconvenienced Plaintiff and caused disruption to her daily life.
4
                                             CLASS ALLEGATIONS
5
6             PROPOSED CLASS

7             40.   Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

8     herself and all others similarly situated.

9             41.   Plaintiff brings this case on behalf of a Class defined as follows:
10
                    No Consent Class: All persons who from four years prior to
11
                    the filing of this action (1) were sent a text message by or on
12                  behalf of Defendant, (2) using an automatic telephone
                    dialing system, (3) for the purpose of soliciting their
13
                    purchase of a Defendant membership, and (4) for whom
14                  Defendant claims (a) it did not obtain prior express written
                    consent, or (b) it obtained prior express written consent in
15                  the same manner as Defendant claims it supposedly
16                  obtained prior express written consent to call the Plaintiff.

17
                    Do Not Call Registry Class: All persons in the United States
18                  who from four years prior to the filing of this action (1) were sent
                    a text message by or on behalf of Defendant; (2) more than one
19                  time within any 12-month period; (3) where the person’s
20                  telephone number had been listed on the National Do Not Call
                    Registry for at least thirty days; (4) for the purpose of selling
21                  Defendant’s products and services; and (5) for whom
                    Defendant claims (a) it did not obtain prior express written
22                  consent, or (b) it obtained prior express written consent in the
23                  same manner as Defendant claims it supposedly obtained prior
                    express written consent to call the Plaintiff.
24
              42.   Defendant and its employees or agents are excluded from the Class. Plaintiff does not
25
26    know the number of members in the Class, but believes the Class members number in the several

27    thousands, if not more.
28

                                                        9
                                                                                CLASS ACTION COMPLAINT
     Case 3:19-cv-00788-LAB-BGS Document 1 Filed 04/30/19 PageID.10 Page 10 of 16




1              NUMEROSITY

2              43.   Upon information and belief, Defendant has placed automated and/or prerecorded
3      calls to cellular telephone numbers belonging to thousands of consumers throughout the United
4
       States without their prior express consent. The members of the Class, therefore, are believed to be
5
       so numerous that joinder of all members is impracticable.
6
7              44.   The exact number and identities of the Class members are unknown at this time and

8      can only be ascertained through discovery. Identification of the Class members is a matter capable
9      of ministerial determination from Defendant’s call records.
10
               COMMON QUESTIONS OF LAW AND FACT
11
               45.   There are numerous questions of law and fact common to the Class which
12
13     predominate over any questions affecting only individual members of the Class. Among the

14     questions of law and fact common to the Class are:
15                       (1) Whether Defendant made non-emergency calls to Plaintiff’s and Class
16
                             members’ cellular telephones using an ATDS;
17
                         (2) Whether Defendant can meet its burden of showing that it obtained prior
18
19                           express written consent to make such calls;

20                       (3) Whether Defendant’s conduct was knowing and willful;
21
                         (4) Whether Defendant is liable for damages, and the amount of such damages;
22
                             and
23
24                       (5) Whether Defendant should be enjoined from such conduct in the future.

25             46.   The common questions in this case are capable of having common answers. If

26     Plaintiff’s claim that Defendant routinely transmits text messages to telephone numbers assigned to
27
       cellular telephone services is accurate, Plaintiff and the Class members will have identical claims
28
       capable of being efficiently adjudicated and administered in this case.
                                                        10
                                                                                 CLASS ACTION COMPLAINT
     Case 3:19-cv-00788-LAB-BGS Document 1 Filed 04/30/19 PageID.11 Page 11 of 16




1            TYPICALITY

2              47.   Plaintiff’s claims are typical of the claims of the Class members, as they are all based
3      on the same factual and legal theories.
4
             PROTECTING THE INTERESTS OF THE CLASS MEMBERS
5
               48.   Plaintiff is a representative who will fully and adequately assert and protect the interests
6
7      of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

8      and will fairly and adequately protect the interests of the Class.
9            PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
10
               49.   A class action is superior to all other available methods for the fair and efficient
11
       adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is
12
13     economically unfeasible and procedurally impracticable. While the aggregate damages sustained by

14     the Class are in the millions of dollars, the individual damages incurred by each member of the Class
15     resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual
16
       lawsuits. The likelihood of individual Class members prosecuting their own separate claims is
17
       remote, and, even if every member of the Class could afford individual litigation, the court system
18
19     would be unduly burdened by individual litigation of such cases.

20             50.   The prosecution of separate actions by members of the Class would create a risk of
21     establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For
22
       example, one court might enjoin Defendant from performing the challenged acts, whereas another
23
       may not. Additionally, individual actions may be dispositive of the interests of the Class, although
24
25     certain class members are not parties to such actions.

26
27
28

                                                         11
                                                                                  CLASS ACTION COMPLAINT
     Case 3:19-cv-00788-LAB-BGS Document 1 Filed 04/30/19 PageID.12 Page 12 of 16




1                                                   COUNT I
                                   Violations of the TCPA, 47 U.S.C. § 227(b)
2                                    (On Behalf of Plaintiff and the Class)
3               51.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth herein.
4
                52.   It is a violation of the TCPA to make “any call (other than a call made for emergency
5
       purposes or made with the prior express consent of the called party) using any automatic telephone
6
7      dialing system … to any telephone number assigned to a … cellular telephone service ….” 47 U.S.C.

8      § 227(b)(1)(A)(iii).
9               53.   Defendant – or third parties directed by Defendant – used equipment having the
10
       capacity to dial numbers without human intervention to make non-emergency telephone calls to the
11
       cellular telephones of Plaintiff and the other members of the Class defined below.
12
13              54.   These calls were made without regard to whether or not Defendant had first obtained

14     express permission from the called party to make such calls. In fact, Defendant did not have prior
15     express consent to call the cell phones of Plaintiff and the other members of the putative Class when
16
       its calls were made.
17
                55.   Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an
18
19     automatic telephone dialing system to make non-emergency telephone calls to the cell phones of

20     Plaintiff and the other members of the putative Class without their prior express written consent.
21              56.   Defendant knew that it did not have prior express consent to make these calls, and
22
       knew or should have known that it was using equipment that at constituted an automatic telephone
23
       dialing system. The violations were therefore willful or knowing.
24
25              57.   As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff

26     and the other members of the putative Class were harmed and are each entitled to a minimum of
27     $500.00 in damages for each violation. Plaintiff and the class are also entitled to an injunction against
28
       future calls. Id.

                                                          12
                                                                                    CLASS ACTION COMPLAINT
     Case 3:19-cv-00788-LAB-BGS Document 1 Filed 04/30/19 PageID.13 Page 13 of 16




1                                             COUNT II
                     Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
2                                (On Behalf of Plaintiff and the Class)
3              58.   Plaintiff re-allege and incorporate paragraphs 1-50 as if fully set forth herein.
4
               59.   At all times relevant, Defendant knew or should have known that its conduct as alleged
5
       herein violated the TCPA.
6
7              60.   Defendant knew that it did not have prior express consent to make these calls, and

8      knew or should have known that its conduct was a violation of the TCPA.
9              61.   Because Defendant knew or should have known that Plaintiff and Class Members had
10
       not given prior express consent to receive its autodialed calls, the Court should treble the amount
11
       of statutory damages available to Plaintiff and the other members of the putative Class pursuant to
12
13     § 227(b)(3) of the TCPA.

14             62.   As a result of Defendant’s violations, Plaintiff and the Class Members are entitled to
15     an award of $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
16
       227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
17
                                                 COUNT III
18                                Violation of the TCPA, 47 U.S.C. § 227
19                       (On Behalf of Plaintiff and the Do Not Call Registry Class)

20             63.   Plaintiff repeats and realleges the paragraphs 1 through 50 of this Complaint and
21     incorporates them by reference herein.
22
               64.   The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o
23
       person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber who
24
25     has registered his or her telephone number on the national do-not-call registry of persons who do

26     not wish to receive telephone solicitations that is maintained by the federal government.”
27
28

                                                        13
                                                                                 CLASS ACTION COMPLAINT
     Case 3:19-cv-00788-LAB-BGS Document 1 Filed 04/30/19 PageID.14 Page 14 of 16




1               65.   47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any person

2      or entity making telephone solicitations or telemarketing calls to wireless telephone numbers.”1
3               66.   47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any
4
       call for telemarketing purposes to a residential telephone subscriber unless such person or entity has
5
       instituted procedures for maintaining a list of persons who request not to receive telemarketing calls
6
7      made by or on behalf of that person or entity.”

8               67.   Any “person who has received more than one telephone call within any 12-month
9      period by or on behalf of the same entity in violation of the regulations prescribed under this
10
       subsection may” may bring a private action based on a violation of said regulations, which were
11
       promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone
12
13     solicitations to which they object. 47 U.S.C. § 227(c).

14              68.   Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,
15     telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry Class
16
       members who registered their respective telephone numbers on the National Do Not Call Registry,
17
       a listing of persons who do not wish to receive telephone solicitations that is maintained by the
18
19     federal government.

20              69.   Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call
21     Registry Class received more than one telephone call in a 12-month period made by or on behalf of
22
       Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s
23
       conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages and,
24
25     under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for such

26     violations of 47 C.F.R. § 64.1200.
27
28
       1Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, Report and
       Order, 18 FCC Rcd 14014 (2003) Available at https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf
                                                                    14
                                                                                                CLASS ACTION COMPLAINT
     Case 3:19-cv-00788-LAB-BGS Document 1 Filed 04/30/19 PageID.15 Page 15 of 16




1                70.   To the extent Defendant’s misconduct is determined to be willful and knowing, the

2      Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages recoverable
3      by the members of the Do Not Call Registry Class.
4
                                             PRAYER FOR RELIEF
5
                 WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the following
6
       relief:
7
8          a)      An order certifying this case as a class action on behalf of the Classes as defined above,
9
       and appointing Plaintiff as the representative of the Classes and counsel as Class Counsel;
10
           a)      An award of actual and statutory damages;
11
           b)      An order declaring that Defendant’s actions, as set out above, violate the TCPA;
12
13         c)      A declaratory judgment that Defendant’s telephone calling equipment constitutes an

14     automatic telephone dialing system under the TCPA;
15
           d)      An injunction requiring Defendant to cease all unsolicited text messaging activity, and to
16
       otherwise protect the interests of the Classes;
17
           e)      An injunction prohibiting Defendant from using, or contracting the use of, an automatic
18
19     telephone dialing system without obtaining, recipient’s consent to receive calls made with such

20     equipment; and
21
           f)      Such further and other relief as the Court deems necessary.
22
                                                 JURY DEMAND
23
                 Plaintiff and Class Members hereby demand a trial by jury.
24
25
26
27
28

                                                         15
                                                                                 CLASS ACTION COMPLAINT
     Case 3:19-cv-00788-LAB-BGS Document 1 Filed 04/30/19 PageID.16 Page 16 of 16




1
                                        Respectfully submitted,
2
                                        AHDOOT & WOLFSON, PC
3
4      Dated: April 30, 2019            /s/ Robert Ahdoot
                                        Robert Ahdoot
5                                       Bradley K. King
                                        10728 Lindbrook Drive
6                                       Los Angeles, CA 90024
7                                       Tel: 310-474-9111; Fax: 310-474-8585

8                                       SHAMIS & GENTILE, P.A.
                                        Andrew J. Shamis, Esq. (pro hac vice forthcoming)
9                                       Florida Bar No. 101754
10                                      ashamis@shamisgentile.com
                                        14 NE 1st Avenue, Suite 1205
11                                      Miami, FL 33132
                                        Telephone: 305-479-2299
12
13                                      EDELSBERG LAW, PA
                                        Scott Edelsberg, Esq. (pro hac vice forthcoming)
14                                      Florida Bar No. 0100537
                                        scott@edelsberglaw.com
15                                      19495 Biscayne Blvd #607
16                                      Aventura, FL 33180
                                        Telephone: 305-975-3320
17
                                        Counsel for Plaintiff and the Class
18
19
20
21
22
23
24
25
26
27
28

                                           16
                                                                      CLASS ACTION COMPLAINT
